                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )           No. 3:18-CR-176-TAV-DCP
                                                 )
MATTHEW SCRUGGS, BRITNEY                         )
BREWER, TORIN HOARD, ERIN                        )
LAMARR, and BRENDAN ORTIZ,                       )
                                                 )
                      Defendants.                )

                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court for a motion hearing on January 3, 2019,

on Defendant Hoard’s Motion to Continue Trial and Deadlines [Doc. 29], filed on December 5,

2018. Two codefendants subsequently moved to adopt Defendant Hoard’s motion: Defendant

Brewer [Doc. 30] and Defendant Ortiz [Doc. 37]. At the hearing, Defendant Scruggs and

Defendant Lamarr orally moved to adopt Defendant Hoard’s motion.

       Assistant United States Attorney Cynthia Davidson appeared on behalf of the Government.

The following defense counsel represented the Defendants: Attorney Rachel Wolf for Defendant

Torin Hoard; Attorney Scott Saidak for Defendant Britney Brewer; Attorney Stephen McGrath for

Defendant Brendan Ortiz; Assistant Federal Defender Jonathan Moffatt for Defendant Matthew

Scruggs; and Attorney Kimberly Parton for Defendant Erin Lamarr. Defendants Hoard, Brewer,

Ortiz, Scruggs, and Lamarr were also present.



                                                1
       The motion requests that the January 15, 2019 trial date be continued, and all other

deadlines be extended, to allow defense counsel time to review discovery, confer with the

Defendant, and prepare the case for trial. During the hearing, Attorney Wolf explained that she

was still in the process of reviewing discovery in this case, as well as obtaining additional records

regarding Defendant Hoard’s criminal history. Further, Attorney Saidak explained that he was

recently appointed to represent Defendant Brewer. Attorney McGrath stated that more time was

needed to properly review the discovery filed, as he was appointed after the motion deadline. The

Government stated it had no objection to a continuance. The parties then agreed on a new trial of

June 18, 2019.

       The Court finds the motion to continue to be well taken and unopposed by the Government.

The Court also finds that the ends of justice served by granting a continuance outweigh the interest

of Defendants and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Specifically, the

Court finds that defense counsel need additional time to review discovery, to file and litigate

pretrial motions, to interview witnesses, and to prepare the case for trial. Thus, the Court finds

that the failure to grant a continuance would deprive defense counsel of the reasonable time

necessary to prepare for trial despite the exercise of due diligence. See § 3161(h)(7)(B)(iv).

Further, the Court notes the recent appointments of Attorney McGrath to represent Defendant

Ortiz, Attorney Saidak to represent Defendant Brewer, and Assistant Federal Defender Moffatt to

represent Defendant Scruggs.

       Accordingly, Defendant Hoard’s Motion to Continue [Doc. 29] is GRANTED.

Additionally, Defendant Brewer’s Motion to Adopt [Doc. 30] and Defendant Ortiz’s Motion to

Adopt [Doc. 37], as well as Defendant Scruggs’s and Defendant Lamarr’s oral motions to adopt,

are GRANTED. The trial of this matter is reset to June 18, 2019. The Court also finds that all

                                                 2
the time between the filing of the instant motion on December 5, 2018, and the new trial date of

June 18, 2019, is fully excludable time under the Speedy Trial Act for the reasons set forth herein.

See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B). With regard to further scheduling in this

case, pretrial motions are due on or before February 4, 2019, with responses due by February

18, 2019. The parties are to appear before the undersigned for a motion hearing on all pending

pretrial motions on February 25, 2019, at 1:30 p.m.            The deadline for conducting plea

negotiations is May 20, 2019. In addition, the Court instructs the parties that all motions in limine

must be filed no later than June 4, 2019. Finally, special requests for jury instructions shall be

submitted to the District Court no later than June 7, 2019 and shall be supported by citations to

authority pursuant to Local Rule 7.4.        Furthermore, the parties are to appear before the

undersigned for a pretrial conference on June 10, 2019 at 1:30 p.m.

       Accordingly, it is ORDERED:

               (1) Defendant Hoard’s Motion to Continue Trial Date and Deadlines
               [Doc. 29] is GRANTED;

               (2) Defendant Brewer’s Motion to Adopt [Doc. 30] and Defendant
               Ortiz’s Motion to Adopt [Doc. 37], as well as Defendant Scruggs’s
               and Lamarr’s oral motions to adopt, are GRANTED;

               (3) The trial of this matter is reset to commence on June 18, 2019,
               at 9:00 a.m., before the Honorable Thomas A. Varlan, Chief United
               States District Judge;

               (4) All time between the filing of the instant motion on December
               5, 2018, and the new trial date of June 18, 2019, is fully excludable
               time under the Speedy Trial Act for the reasons set forth herein;

               (5) Pretrial motions are due on or before February 4, 2019, and
               responses are due by February 18, 2019;

               (6) The parties are to appear before the undersigned for a motion
               hearing on all pending pretrial motions on February 25, 2019, at
               1:30 p.m.;

                                                 3
     (7) The parties have until May 20, 2019, to conclude plea
     negotiations;

     (8) Motions in limine must be filed no later than June 4, 2019;

     (9) Special requests for jury instructions with appropriate citations
     shall be submitted to the District Court by June 7, 2019; and

     (10) The parties are to appear before the undersigned on June 10,
     2019, at 1:30 p.m., for a pretrial conference.

IT IS SO ORDERED.

                                   ENTER:


                                   ______ _____________________
                                   Debra C. Poplin
                                   United States Magistrate Judge




                                      4
